Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ou, et al. (US. Pat. 11,175,702) in  view of Wang (US. Pat. 7,012,594).
Regarding claim 1, Ou teaches a roller input device comprising: a casing 21, wherein a roller seat (213, 211) and an encoder 225 are disposed in the casing; and a roller 22 pivotally disposed on the roller seat and comprising a body 221, a first shaft 223, and a second shaft 222, wherein the body comprises a shaft portion 221, a first side (back side), and a second side (front side), wherein the first side and the second side are at opposite sides of the body, and wherein the first shaft is connected to the shaft portion and extends from the first side, and the second shaft is connected to the shaft portion and extends from the second side; wherein an end portion of the first shaft away from the shaft portion has a first connection portion 2233, and an end portion of the second shaft away from the shaft portion has a second connection portion (tip of the shaft 222), and wherein the first connection portion is connected to the encoder (Figs. 3-5). Ou does not teach the structural strength of the first connection portion being greater than a structural strength of the second connection portion. However, Wang teaches a similar roller device that comprises a roller with a first and second shafts (30, 26); wherein an end portion of the first shaft 26 away from the shaft portion 20 has a first connection portion 24, and an end portion of the second shaft 30 away from the shaft portion has a second connection portion (tip of the shaft 30), and wherein a structural strength of the first connection portion being greater than a structural strength of the second connection portion (Figs. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wang in the roller device of Ou to provide a more secure roller device. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ou and  Wang as applied in claim 1, and further in view off  Hou, et al. (US. Pat. 8,094,125).
Regarding claims 12-14, Ou does not teach the pressible switch is disposed in the casing, and the second connection portion is disposed on the pressible switch. However, Hou teaches a similar rolling device that comprises a roller, an encoder and a switch; the roller has a first and second shaft 121; each shaft have a connecting end; one connecting end is coupled to a encoder 110 and the other connecting end is coupled to the switch and disposed in the casing (Figs. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hou in the roller device of ### to provide a multifunctional roller device.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed roller device wherein the body and the second shaft are integrated as a one-piece structure, and the first shaft is assembled on the shaft portion, wherein a material of the first shaft is different from a material of the second shaft, and wherein the first connection portion is integrally formed at the end portion of the first shaft away from the shaft portion, and the second connection portion is integrally formed at the end portion of the second shaft away from the shaft portion.
Regarding claim 10, the prior art fails to teach or show, alone or in combination, the claimed roller device wherein the first shaft and the second shaft are integrated as a one-piece structure, and the first connection portion is integrally formed at the end portion of the first shaft away from the shaft portion, wherein a material of the first connection portion is different from a material of the second connection portion, and wherein the second connection portion is assembled to the end portion of the second shaft away from the shaft portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/           Primary Examiner, Art Unit 2833